DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 8, 2021, has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “first speed sensor” and “second speed sensor” in claim 21. Additionally, the term “speed sensor” in general is not found in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “the speed both of the first and second actuators” should read “the speed of both of the first and second actuators” or the like in order to maintain grammatical clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattal (US 2016/0028332 A1).
Regarding claim 1, Fattal discloses a system for controlling one or more flaps of an aircraft (para. [0003], regarding aircraft flap systems, including synchronization of flap actuators), the system comprising: 
a first flap (flap 12; fig. 2) moveably secured to a first wing of the aircraft (see para. [0005]), the first flap being moveable between an extended position and a retracted position (para. [0016], regarding the portions of the flap 12 coupled to the two actuators 14a, 14b are synchronized in position throughout extension or retraction of the flap 12; fig. 2); 
a first actuator (first actuator 14a; fig. 2) coupled to the first flap (as shown in fig. 2); 
a first sensor coupled to the first actuator (Hall-Effect Sensors A, B, C for BLDC motor 32a; para. [0021], regarding the rotational position of the motor 16 and the linear position of the actuator 14 may be related by a fixed factor, so the “motor position” referenced herein may be obtained by motor rotational position sensing or actuator linear position sensing; fig. 2), wherein the first sensor is configured to determine a speed of the first actuator (para. [0023], regarding based on the electrical rotation sensing of the BLDC motor 32, the motor position and speed (e.g., in RPM) of the BLDC motors 32 may be determined as well as the motor position and speed of the actuators 14; fig. 2) and output a first sensor signal that relates to the speed of the first actuator (para. [0023], regarding each of the BLDC motors 32a, 32b may include or be coupled to one or more position sensors (illustrated as Hall-Effect Sensors A, B, C) that provide output to a respective commutation circuit 38a, 38b; fig. 2); 
a second actuator (second actuator 14b; fig. 2) coupled to the first flap (as shown in fig. 2); 
a second sensor coupled to the second actuator (Hall-Effect Sensors A, B, C for BLDC motor 32b; para. [0021], regarding the rotational position of the motor 16 and the linear position of the actuator 14 may be related by a fixed factor, so the “motor position” referenced herein may be obtained by motor rotational position sensing or actuator linear position sensing; fig. 2), wherein the second sensor is configured to determine a position of the first actuator 
a control unit (motor position and speed synchronization control modules 22a, 22b, which are connected to each other as shown in fig. 2) in communication with the first actuator, the first sensor, the second actuator, and the second sensor (as shown in fig. 2), wherein the control unit is configured to: 
receive the first and second sensor signals from the first and second sensors, respectively (para. [0027], regarding each synchronization circuit 22 may be configured to receive the positions of both BLDC motors 32a, 32b, the current of the on-side BLDC motor 32, and speed adjustment and current limiting information regarding the cross-side BLDC motor 32; fig. 2); 
compare the first and second sensor signals to determine a difference between the first and second sensor signals (para. [0030], regarding at a first comparison block 56, respective positions of the on-side motor and the cross-side motor may be compared to determine which 
adjust the speed of both of the first and second actuators based on the difference between the first and second sensor signals (para. [0027], regarding the synchronization circuit 22 can use this input to incrementally increase and decrease the speed of the on-side motor to synchronize the positions of the motors 32a, 32b according to a control algorithm).

Regarding claim 2-4, Fattal discloses the invention in claim 1, and further discloses wherein the control unit (motor position and speed synchronization control modules 22a, 22b) is configured to adjust the speed both of the first and second actuators (14a, 14b) by decreasing the speed of a leadingone of the first and second actuators that leads a lagging one of the first and second22Docket No. 15-0399-US-NP actuators until the lagging one of the first and second actuators catches up to the leading one of the first and second actuators (para. [0029], regarding execution of the position synchronization algorithm 52 for both motors may thus result in numerous incremental increases in the speed of the trailing-in-position motor and numerous incremental decreases in the speed of the leading-in-position motor); vice versa (para. [0029] also reads on claim 3), and both (para. [0029] also reads on claim 4).

Claims 11-14 are rejected under the same rationale as the rejections of claims 1-4, as they relate to a method of using the system of claims 1-4, respectively, and share an identical scope.

Regarding claim 21, Fattal discloses the invention in claim 1, and further discloses wherein the first sensor is a first speed sensor, and wherein the second sensor is a second speed sensor (Hall-Effect Sensors A, B, C for BLDC motors 32a, 32b; para. [0023], regarding based on the electrical rotation sensing of the BLDC motor 32, the motor position and speed (e.g., in RPM) of the BLDC motors 32 may be determined as well as the motor position and speed of the actuators 14; Examiner notes that the sensors can function as speed sensors for the motors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2016/0028332 A1).
Regarding claim 5, Fattal discloses the invention in claim 1, but does not appear to specifically disclose claim 5.  However, the scope of claim 5 is limited to adding an exact duplicate of the flap configuration recited in claim 1.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second flap configured identically to the first flap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	
Claim 15 is rejected under the same rationale as the rejections of claim 5, as it relates to a method of using the system of claim 5 and shares an identical scope.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2016/0028332 A1) in view of Marques et al. (US 2013/0334372 A1), hereinafter Marques.
Regarding claim 6, Fattal as modified discloses the invention in claim 5, but does not appear to specifically disclose wherein the control unit is configured to: determine a difference between a speed of the first and second flaps; and adjust the speed of both of the first and second flaps based on the difference between the speed of the first and second flaps.
However, Marques is in the field of operating actuators simultaneously (abstract) and teaches discloses wherein the control unit (2.1) is configured to: determine a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system of Fattal such that the control unit is configured to: determine a difference between a speed of the first and second flaps; and adjust the speed of both of the first and second flaps based on the difference between the speed of the first and second flaps as taught by Marques in order to properly control multiple flaps acting simultaneously (see Marques, para. [0035]).

Regarding claim 7, Fattal as modified discloses the invention in claim 6, and further discloses wherein the control unit (motor position and speed synchronization control modules 22a, 22b, equivalent to control unit 2.1 in Marques) is configured determine the difference between the speed of the first and second flaps (from Marques, flaps 102.1) by analyzing the first, second, third, and fourth sensor signals (from Marques, para. [0035], regarding the control unit identifies the slowest 

Regarding claims 8, Fattal as modified discloses the invention in claim 6, and further discloses wherein the control unit (motor position and speed synchronization control modules 22a, 22b, equivalent to control unit 2.1 in Marques) is configured to adjust the speed of both of the first and second flaps (from Marques, flaps 102.1) by decreasing the speed of a leading one of the first and second flaps that leads a lagging one of the first and second flaps until the lagging one of the first and second flaps catches up to the leading one of the first and second flaps (from Marques, para. [0035], regarding the control unit identifies the slowest motor 4 among the actuators 3 of the flaps 102 and it adapts the control of the motors 4 to set the control of the motors 4 to match the slowest motor 4; this synchronization of the actuators 3 serves to avoid any time offset in the extension of the flaps in the pair of flaps under consideration).

Regarding claims 9 and 10, Fattal as modified discloses the invention in claim 6, but does not appear to specifically disclose wherein the control unit is configured to adjust the speed of both of the first and second flaps by decreasing a speed of a leading one or the first and second flaps that leads a lagging one of the first and second flaps and increasing the speed of a lagging one of the first and second flaps until the lagging one of the first and second flaps catches up to the leading one of the first and second flaps.
In re Einstein, 8 USPQ 167.  See also MPEP § 2144.04(VI)(A), citing In re Garza, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) for a similar proposition (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Claims 16-20 are rejected under the same rationale as the rejections of claims 6-10 above, as they relate to a method of using the system of claims 6-10, respectively, and share an identical scope.
Response to Arguments
Applicant’s arguments filed on January 8, 2021, have been considered but are not persuasive.
Applicant argues (Remarks, pp. 8-9) that Marques does not disclose claim 1 as modified, which now recites “adjust the speed of both the first and second actuators based on the difference between the first and second sensor signals.” However, such an argument is moot, because Marques is not being used in the instant rejection of claim 1, or in the Non-Final Rejection from June 12, 2019, which was subsequently appealed. Instead Fattal was, and currently is, applied to reject claims 1-4 and 11-14 under §102. Therefore Applicant’s arguments with regard to Marques are moot. 
While not argued by Applicant, Examiner notes that Fattal does indeed disclose claim 1 as amended, as detailed hereinabove. Specifically, Fattal discloses that each synchronization circuit 22a, 22b can be used to incrementally increase and decrease the speed of the on-side motor (i.e., the corresponding motor 32a, 32b) to synchronize the positions of the motors 32a, 32b according to a control algorithm (para. [0027]). Additionally, the same paragraph of Fattal discloses that the synchronization circuits 22a, 22b can executed via independent control loops. Such disclosure would clearly anticipate adjusting the speed of both the actuators as recited by amended claim 1. 
Therefore the rejection of claims 1-4 and 11-14 under §102 over Fattal is maintained. Likewise, the rejection of claims 5 and 15 under §103 over Fattal and the rejection of claims 6-10 and 16-20 in view of Marques are maintained.
With regard to new claim 21, rejected hereinabove, Applicant states that “the Decision on Appeal states that the ‘Examiner responds that claim 1 does not recite 
Furthermore, Examiner notes that the sensors are never referred to as “speed sensors” in the specification or previous iterations of the claims. Given the fact that Applicant is prohibited by §112(a) from adding new matter to the claims, and the fact that Applicant as not ascribed any meaningful difference between a “speed sensor” and a “sensor…configured to determine a speed”, Examiner assumes that an embodiment of the sensors as described in the initial disclosure is still being claimed in claim 21. Logically, then, there cannot be a patentable difference between the sensors described in the specification and the “speed sensors” in new claim 21. Conversely, if Applicant was to assert that the “speed sensors” of claim 21 represent a different type or embodiment of sensor than what was previously described in the specification, then a rejection under §112(a) would necessarily result.
Lastly, in the Reply Brief filed on January 6, 2020, Applicant (then Appellant) explained that “[s]ensors that determine speed are, by definition, speed sensors” (p. 2). Examiner agrees, and by that definition, the sensors disclosed by Fattal are speed sensors in addition to being position sensors by virtue of the fact that they can determine speed. As noted by the Patent Board decision issued on November 24, 2020, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647